Cause N6,1152406·A
  EX PAR'rE                                            §                          In the 209th Dist,Court

                                                         §                                  of

  LENUEL I. QJIJ.ANO                                     §                       Harris,County Texas
  Applicant
                                                                                    (A~CrE~\ffE[D) ~~
                                                                                 COURT OF CFUI\IliNAl APPEAlS
                                   application for writ of mandamus                     SEP 18 20i5
  ~o   Honorable Judge of             C~urt:


    Comes now,Lcmuel Quija:to,relator pro se in above styl~d anJ nu~beced
  cause an~ filco this application £cr writ of Mandaxus pursuant to TCCP
  Art.ll.07 Sect.J{c) and shows the LJllowing:

  .:;.::rrr incarcerate:] dt Potunsky Unit 'l'DC'J 3872 F;'l 35G S.                    Livin•)t>ton,'I'~z          773Sl

  1.,.   I




      Lcr;mel Quijc:tno
      TDCJijl628409
      l? o l u n ~; k y Un i ::
      387.2 FM 3'50 S.
      Livingston,TX 77351




      Tx Court of Cr:imin:;1j_ Ap,ueal:3
      P.O.Ecx L~::'>08
      i\ us t i 11 .• 'IX 7:3 7 ll



                                           September 14,2015


      D~~ar   M.:t'   am/.Sir:

      Piea3e find enclo~ed one Application for Writ of Mandamus agair1st the
      209th Dis~rict Court and distri·~t Clerk of Harris Ccunty,Tx.I pray an
      adequate solutio~ to this problem wi1.l bs found ASAP dnd that my ~cit
      of Hab2as Corpus ~ill be rule6 upo~ duly.In hopes that you'll be cJt a
      lii